DETAILED ACTION
This office action is in response to the request for continued examination received on March 15, 2022 concerning application No. 16/570,837 filed on September 13, 2019.
	Claims 1-5 and 7-16 are currently pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 12, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New art is applied to teach “determining whether a fluid is injected by a treatment instrument”.



Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5, lines 3-4, “the low or bottom region” should read “the low or bottom region in the current B-mode image”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 12 and 13 recite the limitation “displays(ing), based on the determination, a first display image including the current B-mode image and a second display image including a non-operating state B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned” which is considered indefinite. It is not clear to the examiner based on the limitation how the displaying of the images is based on the determination. The broadest reasonable interpretation of the claim suggests that the displaying of the images is the same no matter what the determination is and it is not clear how the determination factors in to the images being displayed. 
Claim 7 recites the limitation “when the determination is that the treatment instrument has been switched from the non-operating state to the operating state” which is considered indefinite. Claim 1 does not previously recite that the apparatus is configured to detect a switch in operation status of the treatment instrument from non-operating to operating, just that the apparatus detects an operation status of the treatment instrument pertaining to whether the treatment instrument is injecting fluid into the subject, therefore it is indefinite to limit what happens when the switch is detected.
Claim 8 recites the limitation “when the determination is that the treatment instrument has been switched from the operating state to the non-operating state” which is considered indefinite. Claim 1 does not previously recite that the apparatus is configured to detect a switch in operation status of the treatment instrument from non-operating to operating, just that the apparatus detects an operation status of the treatment instrument pertaining to whether the treatment instrument is injecting fluid into the subject, therefore it is indefinite to limit what happens when the switch is detected.
Claim 10 recites the limitation “the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest” which is considered indefinite. It is not clear to the examiner how this limitation further limits the apparatus of claims 1 and 9 when it is only further limiting what can be defined as the treatment region of interest.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan et al. (US 20190380676, hereinafter Swan) in view of Tsuda et al. (US 2009/0149754, hereinafter Tsuda) and Waters et al. (US 2013/0137980, hereinafter Waters).
Regarding claims 1, 11, and 12, Swan teaches an ultrasound diagnostic apparatus (system 100 in fig. 2), an ultrasound image display method (Abstract), and a non-transitory computer-readable medium storing a program for causing a computer in an ultrasound diagnostic apparatus ([0017] and [0037]-[0038]discloses the system is configured to execute instructions stored on computer-readable medium) for generating and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject([0012] discloses producing an image of the tissue being scanned and displaying the image on display 104), the apparatus comprising a hardware processor (the circuitry of system 100 in fig. 2) that
generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the current image being generated from the received echo signals by the transducer 102),
analyzes the current B-mode image ([0035] discloses that the image frames being produced are being analyzed in real-time) and determines an operation status of a treatment instrument (needle 3 in fig. 1) used for treatment, the operation status being whether the treatment instrument is injecting fluid into the subject ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive),
displays the current image ([0013] and fig. 1 show the current image 106 is displayed).
Swan does not specifically teach the hardware processor displays, based on the result of the determination, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Tsuda in a similar field of endeavor discloses displaying an ultrasound image based on an operation status determination ([0023], discloses if the determination is that the image is at the time on non-radiation (inactive) the display displays an ultrasonic image at the time of non-radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan to display an ultrasound image based on an operations status determination. The motivation to apply the known technique of displaying an ultrasound image based on an operation status determination of Tsuda to the apparatus of Swan would be to allow for the predictable results of viewing only images that contain the treatment operation or don’t contain the treatment operation.
Swan in view of Tsuda do not specifically teach the hardware processor displays a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Waters in a similar field of endeavor teaches the hardware processor ([0011] discloses the display is displayed using a computer processor) displays (fig. 7), a first display image including the current B-mode image (410) and a second display (400) image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Tsuda to have the hardware processor display, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned. The motivation to make this modification is in order to assess whether a change to the region of interest has been made by the treatment instrument, as recognized by Waters ([0060]).
	Regarding claim 2, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. Swan further teaches wherein the hardware processor determines whether the treatment instrument is activated or deactivated ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive).
Regarding claim 3, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. Swan further teaches wherein the hardware processor determines a 15change in the operation status of the treatment instrument ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to have been switched from the inactive state to an active state where fluid is being injected).
Regarding claim 9, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. Waters further teaches wherein the hardware processor highlights a treatment region of interest in the second display image ([0058], lines 13-14, “baseline target image 400 may display a target ablation region 407 (shown as a dashed semicircle)” by outlining the ablation region with a dashed semicircle the system is highlighting a treatment area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Tsuda and Waters to have the hardware processor highlight a treatment region of interest in the second display image. The motivation to apply the known technique of having the hardware processor highlight a treatment region of interest in the second display image of Waters to the apparatus of Swan in view of Waters would be to allow for the predictable results of showing the user where the region of interest is located on the display screen.
Regarding claim 13, Swan teaches an ultrasound diagnostic apparatus (system 100 in fig. 2), an ultrasound image display method (Abstract), and a non-transitory computer-readable medium storing a program for causing a computer in an ultrasound diagnostic apparatus ([0017] and [0037]-[0038]discloses the system is configured to execute instructions stored on computer-readable medium) for generating and displaying an ultrasound image corresponding to a reflected ultrasound reflected inside a subject([0012] discloses producing an image of the tissue being scanned and displaying the image on display 104), the apparatus comprising a hardware processor (the circuitry of system 100 in fig. 2) that
generates a current B-mode image based on a reception signal corresponding to the reflected ultrasound ([0013] discloses the composite image 106 is displayed on display 104 and is updated while the needle is being guided meaning image 106 is the current image being generated from the received echo signals by the transducer 102),
determines an operation status of a treatment instrument (needle 3 in fig. 1) used for treatment, the operation status being whether the treatment instrument is injecting fluid into the subject ([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive),
displays the current image ([0013] and fig. 1 show the current image 106 is displayed).
Swan does not specifically teach the hardware processor displays, based on the result of the determination, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Tsuda in a similar field of endeavor discloses displaying an ultrasound image based on an operation status determination ([0023], discloses if the determination is that the image is at the time on non-radiation (inactive) the display displays an ultrasonic image at the time of non-radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan to display an ultrasound image based on an operations status determination. The motivation to apply the known technique of displaying an ultrasound image based on an operation status determination of Tsuda to the apparatus of Swan would be to allow for the predictable results of viewing only images that contain the treatment operation of don’t contain the treatment operation.
Swan in view of Tsuda do not specifically teach the hardware processor displays a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned.
However,
Waters in a similar field of endeavor teaches the hardware processor ([0011] discloses the display is displayed using a computer processor) displays (fig. 7), a first display image including the current B-mode image (410) and a second display (400) image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state ([0060], lines 5-6, “baseline image 400 is a captured image of treatment area 401 before ablation”) in such a manner that the first display image and the second display image are aligned (Fig. 7 shows the two images 400 and 410 being displayed in alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Tsuda to have the hardware processor display, a first display image including the current B-mode image and a second display image including a non-operating B-mode image obtained when the treatment instrument is in a non-operating state in such a manner that the first display image and the second display image are aligned. The motivation to make this modification is in order to assess whether a change to the region of interest has been made by the treatment instrument, as recognized by Waters ([0060]).
Regarding claim 14, Swan in view of Tsuda and Waters teaches the apparatus of claim 13, as set forth above. Swan further teaches the hardware processor displays information relating to an area of the treatment region of interest ([0012], “the system 100 converts characteristics of the received echo signals into data that is quantified and displayed for the user as an image” where the received echo signals are understood to be of the region of interest).
Regarding claim 16, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. Swan further teaches wherein the hardware processor determines the operation status of the treatment instrument used for treatment based on whether a spray pattern is present in the current B-mode image (([0030], [0034], [0035] disclose the system 100 analyzes the generated image frames to determine if an injection event is present where the needle has injected a fluid into the subject, the presence of fluid is seen as being synonymous with the presence of a spray pattern. When the injection event is present the needle is considered to be active and when no injection event is present the needle is considered to be inactive).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Tsuda and Waters as applied to claim 1 above, and further in view of Fraser (US 2006/0293598).
Regarding claim 7, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. As set forth above Waters teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). 
Swan in view of Waters does not specifically teach when the determination is that the treatment instrument has been switched from the non-operating state to the operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before switching. 
However,
Fraser in a similar field of endeavor teaches when the determination is that the treatment instrument has been switched from the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]) to the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained before the switching (Fig. 4, [0054], when the frame count is not zero the current image is compared to a short-term image previously taken before the HIFU transmitter became active, the short-term image is considered to be the non-operating state image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Tsuda and Waters to have when the determination is that the treatment instrument has been switched from the non-operating state to the operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained before switching. The motivation to make this modification is to reduce the unstable nature of comparing a current view of the treatment area with an initial view of the treatment area, as recognized by Fraser ([0051]).
Regarding claim 8, Swan in view of Tsuda and Waters teaches the apparatus of claim 1, as set forth above. As set forth above Waters teaches that it is well known in the art to display a non-operating state B-mode image (400 in fig. 7). 
Swan in view of Waters does not specifically teach when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching.
However,
Fraser in a similar field of endeavor teaches when the determination is that the treatment instrument has been switched from the operating state (when the frame count is non-zero the HIFU transmitter is considered to be active, [0042]-[0045]) to the non-operating state (when the frame count is zero the HIFU transmitter is considered to be inactive, [0042]-[0045]), the hardware processor displays the second display image including the non-operating state image obtained after the switching (Fig. 4, [0054], when the frame count is zero a new short term image is taken and utilized in the comparison, the new short term image is seen as the non-operating state image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Swan in view of Tsuda and Waters to have when the determination is that the treatment instrument has been switched from the operating state to the non-operating state, the hardware processor displays the second display image including the non-operating state B-mode image obtained after the switching. The motivation to make this modification is to reduce the unstable nature of comparing a current view of the treatment area with an initial view of the treatment area, as recognized by Fraser ([0051]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swan in view of Tsuda and Waters as applied to claim 9 above, and further in view of Takagi et al. (US 2015/0297172, hereinafter Takagi).
Regarding claim 10, Swan in view of Tsuda and Waters teaches the ultrasound diagnostic apparatus of claim 9, as set forth above. 
Swan in view of Tsuda and Waters does not specifically teach the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest. 
However, 
Takagi in a similar field of endeavor teaches the treatment region of interest has a brightness that is lower than that of a region around the treatment region of interest ([0064], lines 7-13, “luminance value of the central portion is lower than a luminance value of a peripheral portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus disclosed by Swan in view of Tsuda and Waters to have the treatment region of interest have a brightness that is lower than that of a region around the treatment region of interest. The motivation to make this modification is in order to identify a region of interest, as recognized by Takagi ([0064]).



Allowable Subject Matter
Claims 4, 5, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record fails to reasonably teach or in combination render obvious the following limitation of when the claims taken as a whole to include “wherein the hardware processor determines the spray pattern based on a change in brightness distribution in a low or bottom region of the current B-mode image”.
Dependent claims 5 and 15 would also be considered allowable at least by virtue of their dependency upon claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791